 
Exhibit 10.5
 
SECOND AMENDMENT
TO
TECHNOLOGY LICENSE AGREEMENT
This SECOND AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT (this “Amendment”) is
effective as of July 15, 2016 (the “Effective Date”), between OMS Investments,
Inc., a Delaware corporation having offices at 10250 Constellation Blvd., Suite
2800, Los Angeles, California 90067 (“OMS”), and AeroGrow International, Inc., a
Nevada corporation having offices at 6075 Longbow Dr., Suite 200, Boulder,
Colorado 80301 (“AeroGrow”).  OMS and AeroGrow are sometimes referred to herein
collectively as the “Parties” and individually as a “Party”.
WHEREAS, the Parties are parties to that certain Technology License Agreement,
dated as of April 22, 2013 (as amended and supplemented, the “Technology License
Agreement”); and
WHEREAS, the Parties wish to amend the Technology License Agreement as set forth
below.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

1. Definitions.

The following definitions shall be added to Section 1 of the Technology License
Agreement:
“DTC Channel” means direct to consumer marketing, sales, and distribution,
exclusively through www.aerogrow.com and www.amazon.com, in each case
exclusively in the United States.
“Large-Sized Products” means hydroponic and/or aeroponic garden systems that may
include LED lighting, a wireless communication system, and/or a touchscreen user
interface, which are primarily designed or intended to reside on a floor or
other non-countertop location.  Any product having a footprint (or potential
footprint) of 1.75 square feet or larger and any product capable of growing
plants in excess of 30 inches will be considered a Large-Sized Product.  For the
avoidance of doubt, the stackable bookcase products under development as of the
date hereof by AeroGrow in the currently contemplated form will not be
considered a Large-Sized Product.
“Lighting Products” means LED bulbs, lamps, panels and systems designed for
hydroponic and/or aeroponic growing applications and that may be used as
standalone lighting or as a component of hydroponic and/or aeroponic growing
applications, including without limitation 12-,
1

--------------------------------------------------------------------------------

24-, and 36-Watt LED bulbs and 45-Watt LED panels having a customized spectral
output for hydroponic and/or aeroponic applications.
“Project IP” means the Intellectual Property, including Developed IP, assigned
to OMS pursuant to the AeroGrow Development Services pursuant to and as defined
in the Collaboration Services Agreement.
The definition of Hydroponic IP is hereby amended and restated in its entirety
as follows:
“Hydroponic IP” means the OMS Intellectual Property set forth in Schedule 1 to
this Agreement and the Project IP.
The definition of Licensed Products is hereby amended and restated in its
entirety as follows:
“Licensed Products” means the AeroGarden 3, the AeroGarden 7, the AeroGarden
Extra, the AeroGarden Ultra and any additional aeroponic or hydroponic products
developed by AeroGrow in the future, and associated seed kits.



2. China. The Additional Territory Term Sheet No. 2 attached as Exhibit A hereto
is attached to, and made a part of, the Technology License Agreement.




3. France. The Additional Territory Term Sheet No. 3 attached as Exhibit B
hereto is attached to, and made a part of, the Technology License Agreement.




4. Germany. The Additional Territory Term Sheet No. 4 attached as Exhibit C
hereto is attached to, and made a part of, the Technology License Agreement.




5. License Grant.



Section 2.1 of the Technology License Agreement is hereby amended and restated
in its entirety as follows:


2.1          License Grant.
(a)          Subject to the terms and conditions of this Agreement, OMS hereby
grants to AeroGrow an exclusive license under the Hydroponic IP to make, use,
sell, distribute, offer to sell, and import Licensed Products in the Territory
during the Term of this Agreement; provided that with respect to Large-Sized
Products and Lighting Products, the foregoing license grant shall be restricted
to marketing, sales and distribution through the DTC Channel.  AeroGrow further
agrees that it will not make, use, sell, distribute, offer to sell or import any
products having a footprint (or potential footprint) of 1.5 square feet or
larger in any channels specifically targeted to hydroponic growers, regardless
of whether such products utilize Hydroponic IP.
2

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing exclusive license grant in Section
2.1(a) and without limitation, OMS reserves the right for OMS and its Affiliates
and contractors to use (i) the Hydroponic IP for Research Purposes and to
develop, make, have made, use, offer to sell, sell, and distribute Large-Sized
Products and/or Lighting Products, and (ii) US Patent 8,261,486 with respect to
any products.



6. Right to Sublicense



Section 2.2 of the Technology License Agreement is hereby amended and restated
in its entirety as follows:


2.2          Limited Right to Sublicense.
(a)          Except as provided in Section 2.2(b), the license grant in Section
2.1 does not include the right for AeroGrow to grant sublicenses to others to
use the Hydroponic IP in any manner or in connection with any goods or services,
but AeroGrow may permit the distribution by third party distributors of Licensed
Products in the Territory in accordance with this Agreement.
(b)          AeroGrow shall be permitted to grant written sublicenses of the
rights granted to AeroGrow in Section 2.1 to third parties to make and use
Licensed Products in China and to offer to sell and sell Licensed Products to
end user consumers in China but not to any person or entity for subsequent sale,
resale, or distribution outside of China; provided that AeroGrow shall have
provided a copy of the proposed sublicense agreement to OMS prior to execution
thereof, and AeroGrow shall have received OMS’ written approval of the proposed
sublicense agreement and the proposed sublicensee prior to execution, which OMS
may grant or withhold in its reasonable judgment.  In any such sublicense
agreement: (i) such sublicense agreement shall refer to this Agreement and shall
contain terms and conditions no less restrictive than those in this Agreement
with respect to the sublicensed obligations; (ii) in such sublicense agreement,
the sublicensee shall agree in writing to be bound to OMS by terms and
conditions that are substantially similar to, or less favorable to the
sublicensee than, the corresponding terms and conditions of this Agreement;
(iii) such sublicense agreement shall contain terms granting OMS and its
Affiliates a worldwide, royalty-free, nonexclusive license under any
improvements and intellectual property therein created by the sublicensee in the
exercise of the sublicense; (iv) AeroGrow shall remain primarily responsible for
compliance by its sublicensees with all applicable terms of the sublicense
agreement; (v) any sublicense rights granted by AeroGrow in a sublicense
agreement shall terminate effective upon any termination of the license from OMS
to AeroGrow under Section 2.1 with respect to such sublicensed rights; (vi) such
sublicensees shall not have the right to grant any further sublicenses; (vii)
AeroGrow
3

--------------------------------------------------------------------------------

shall provide a copy of the executed sublicense agreement to OMS within fourteen
days after execution thereof; and (viii) for the avoidance of doubt, AeroGrow
shall have no right to grant any sublicense to use any Trademarks of OMS or its
Affiliates.
(c)          OMS shall be permitted to terminate the grant of any sublicense in
the event that the sublicensee breaches any material term of the sublicense
agreement and AeroGrow shall cooperate with OMS in effecting such termination.
(d)          In any sublicense agreement granted under this Section 2.2,
AeroGrow shall obligate the sublicensee to pay AeroGrow a sublicense fee
approved in advance by OMS (“Sublicense Fee”).
 

7. Royalty Payment.



Section 3.1 of the Technology License Agreement is hereby amended and restated
in its entirety as follows:


3.1          Royalty Payment.  AeroGrow shall pay OMS a royalty of (a) two
percent (2%) times Net Sales of Licensed Products and (b) fifty percent (50%)
times Sublicense Fees for Licensed Products in China.



8. Rights Related to Project IP.



New Section 5.3 is hereby added to the Technology License Agreement as follows:


5.3          Licenses Relating to Project IP.  Subject to the terms and
conditions of this Agreement, AeroGrow hereby grants to OMS and its Affiliates a
worldwide, royalty-free, perpetual, irrevocable, transferrable, nonexclusive
license under any Developed IP not transferred to OMS pursuant to the AeroGrow
Development Services pursuant to and as defined in the Collaboration Services
Agreement, to develop, make, have made, use, sell, distribute, offer to sell,
and import Large-Sized Products and Lighting Products.



9. Section 8.2.



The following sentence shall be added to the end of Section 8.2:


“For the avoidance of doubt, AeroGrow shall not be permitted to renew any
license terminated under Section 8.3(b).”



10. Incorporation with Technology License Agreement. This amendment is executed
and delivered pursuant to the Technology License Agreement and shall be subject
to the terms and conditions of, and interpreted in accordance with, the
Technology License Agreement.  Except as amended hereby, the Technology License
Agreement and each of

4

--------------------------------------------------------------------------------

the provisions contained therein shall remain in full force and effect as from
the Effective Date.  Capitalized terms defined in the Technology License
Agreement and not otherwise defined herein shall have the meanings given to them
in the Technology License Agreement.  For purposes of the Technology License
Agreement, as amended hereby, AeroGrow will not be considered an affiliate of
OMS.

11. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Amendment.

[Signature page follows]




5

--------------------------------------------------------------------------------

The Parties have caused this Amendment to be executed as of the Effective Date.
OMS INVESTMENTS, INC.
 
By:    ____________________________________
Name:
Title:
 
 
AEROGROW INTERNATIONAL, INC.
 
By:    ____________________________________
Name:
Title:

 
[Signature Page to Amendment to Technology License Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


TECHNOLOGY LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. 2


This Additional Territory Term Sheet No. 2 (this “Term Sheet”) dated July 15,
2016, is attached to, and made a part of, the Technology License Agreement (as
amended and supplemented, “Technology License”) by and between OMS Investments,
Inc. (“OMS”) and AeroGrow International, Inc. (“AeroGrow”) dated April 22, 2013.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Technology License.
 

Additional Territory:   China


Termination Rights (for purposes of Section 8.3(b)(ii)): None.

 

Retailers/Channels of Trade: No restriction.

 
Additional Terms:



• The scope of the license to AeroGrow in China is more restricted than as set
forth in Section 2.1 of the Technology License.  In particular, AeroGrow shall
be permitted to grant a nonexclusive sublicense pursuant to Section 2.2, but
AeroGrow itself shall not be permitted to otherwise exercise the license grant
in Section 2.1 in China.




• The nonexclusive sublicense grant in Section 2.2 is intended to permit the
AeroGrow sublicensee to make, use, offer for sale, and sell Licensed Products
using the Hydroponic IP in China during the Term but only for end user consumer
in China, and not for export of Licensed Products out of China.




• The sublicensee shall be restricted from making, using, selling, offering for
sale, and importing any products having a footprint (or potential footprint) of
1.5 square feet or larger in any channels specifically targeted to hydroponic
growers regardless of whether such products utilize Hydroponic IP.



This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Technology License relating to the subject matter herein.
This Term Sheet and the Technology License shall be read together and any
conflict in terms shall be resolved with deference to the terms contained in
this Term Sheet.
 
Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B


TECHNOLOGY LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. 3


This Additional Territory Term Sheet No. 3 (this “Term Sheet”) dated July 15,
2016, is attached to, and made a part of, the Technology License Agreement (as
amended and supplemented, “Technology License”) by and between OMS Investments,
Inc. (“OMS”) and AeroGrow International, Inc. (“AeroGrow”) dated April 22, 2013.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Technology License.
 

Additional Territory:   France


Termination Rights (for purposes of Section 8.3(b)(ii)): A minimum of
US$1,500,000 in Net Sales for the 12 months ending March 31, 2020, and for each
subsequent Contract Year.

 

Retailers/Channels of Trade: AeroGrow may only sell Licensed Products to
retailers in France that sell exclusively through the e-commerce channel of
trade, including online and television sales (e.g., Amazon and QVC).

 

Additional Terms:    None.

 
This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Technology License relating to the subject matter herein.
This Term Sheet and the Technology License shall be read together and any
conflict in terms shall be resolved with deference to the terms contained in
this Term Sheet.
 
Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C


TECHNOLOGY LICENSE AGREEMENT
ADDITIONAL TERRITORY TERM SHEET NO. 4


This Additional Territory Term Sheet No. 4 (this “Term Sheet”) dated July 15,
2016, is attached to, and made a part of, the Technology License Agreement (as
amended and supplemented, “Technology License”) by and between OMS Investments,
Inc. (“OMS”) and AeroGrow International, Inc. (“AeroGrow”) dated April 22, 2013.


Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Technology License.
 

Additional Territory: Germany


Termination Rights (for purposes of Section 8.3(b)(ii)): A minimum of
US$1,500,000 in Net Sales for the 12 months ending March 31, 2020, and for each
subsequent Contract Year.

 

Retailers/Channels of Trade: AeroGrow may only sell Licensed Products to
retailers in Germany that sell exclusively through the e-commerce channel of
trade, including online and television sales (e.g., Amazon and QVC).

 

Additional Terms:    None.

 
This Term Sheet incorporates all the rights, duties, and obligations extended to
both parties under the Technology License relating to the subject matter herein.
This Term Sheet and the Technology License shall be read together and any
conflict in terms shall be resolved with deference to the terms contained in
this Term Sheet.




Exhibit C
